   Case: 1:20-cv-05191 Document #: 45 Filed: 01/06/21 Page 1 of 7 PageID #:475



                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

WAYNE FARMS LLC,                           )       Civil Action No.: 20-5191
                                           )
                     Plaintiff,            )       Judge Feinerman
             v.                            )
                                           )
JOHN DOE, A/KA GRACIE,                     )
HENDERSON, A/K/A FRANK L                   )
ANNESE,                                    )
                                           )
                     Defendant.            )

                  JUDGMENT AND PERMANENT INJUNCTION ORDER

       This action having been commenced by WAYNE FARMS LLC. (“Plaintiff”) against

defendant JOHN DOE, alias GRACIE HENDERSON, alias FRANK L ANNESE, and Plaintiff

having moved for entry of Default and Default Judgment against JOHN DOE;

       Plaintiff having properly completed service of process on JOHN DOE, the

combination of providing notice via electronic publication or e-mail, along with any notice

that JOHN DOE received from LinkedIn Corporation, being notice reasonably calculated

under all circumstances to apprise JOHN DOE of the pendency o f the action and affording

them the opportunity to answer and present their objections; and

       JOHN DOE having f a i l e d t o answer the Complaint or appeared in any way, and

the time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over JOHN DOE

since JOHN DOE targeted their business activities toward              customers in Illinois.

Specifically, JOHN DOE is reaching out to Illinois residents by operating one or more LinkedIn

profiles and communicating using at least WAYNE FARMS Trademarks and Copyrights, and a

false identity having appropriated the name and likeness of at least one WAYNE FARMS


                                               1
     Case: 1:20-cv-05191 Document #: 45 Filed: 01/06/21 Page 2 of 7 PageID #:476




employee using these counterfeit versions of WAYNE FARMS Trademarks and Copyrights to

perpetrate fraud in the solicitation of advance fees.

        THIS COURT FURTHER FINDS that JOHN DOE is liable for willful trademark

infringement and counterfeiting (15 U.S.C. § 1114, et seq.), false designation of origin (15

U.S.C. § 1125(a)), copyright infringement (17 U.S.C. § 501), and violation of the Illinois

Right of Publicity Act (765 ILCS § 1075, et seq.).

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that JOHN DOE is deemed in default and that this

Final Judgment is entered against JOHN DOE.

IT IS FURTHER ORDERED that:

                                 PERMANENT INJUNCTION

1.      JOHN DOE, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert

        with them be permanently enjoined and restrained from:

        a. using the WAYNE FARMS Trademarks or Copyrights or any reproductions,

           counterfeit copies or colorable imitations thereof in any manner in connection with

           the distribution, marketing, advertising, offering for sale, or sale of any product,

           whether goods or services;

        b. passing off, inducing, or enabling others to sell or pass off any product, whether

           goods or services, as a WAYNE FARMS product or any other product produced

           by Plaintiff, offered for sale by any employee of WAYNE FARMS or offered for

           sale under the WAYNE FARMS Trademarks or Copyrights, or using the name or

           likeness of any WAYNE FARMS employee;


                                                 2
Case: 1:20-cv-05191 Document #: 45 Filed: 01/06/21 Page 3 of 7 PageID #:477




   c. committing any acts calculated to cause consumers to believe that JOHN DOE

      has any authority to offer products under the authorization, control or supervision

      of Plaintiff, or are sponsored by, approved by, or otherwise connected with

      Plaintiff, or any employee of Plaintiff;

   d. further infringing the WAYNE FARMS Trademarks or Copyrights and damaging

      Plaintiff’s goodwill or the goodwill or reputation of any employee of WAYNE

      FARMS;

   e. otherwise competing unfairly with Plaintiff or deceiving prospective purchasers in

      any manner;

   f. offering to, or, shipping, delivering, holding for sale, transferring or otherwise

      moving, storing, distributing, returning, or otherwise disposing of, in any

      manner, products or inventory not processed by or for Plaintiff, nor authorized

      by Plaintiff to be sold or offered for sale, and which bear or are associated

      with any of the WAYNE FARMS Trademarks or Copyrights or any

      reproductions, counterfeit copies or colorable imitations thereof, or using the name

      or likeness of any WAYNE FARMS employee;

   g. using, linking to, transferring, selling, exercising control over, or otherwise

      owning the any online accounts, profiles, biographies, email addresses,

      social media pages, any domain name or online marketplace account that is

      being used to sell or is the means by which JOHN DOE could continue to

      o f f e r t o sell Counterfeit/Infringing Products or make offers using

      Counterfeit/Infringing marks, art or literature; and

   h. operating accounts, profiles, biographies, email addresses, social media


                                           3
     Case: 1:20-cv-05191 Document #: 45 Filed: 01/06/21 Page 4 of 7 PageID #:478




           pages, and/or hosting websites and any domain names registered or operated by

           JOHN DOE that are involved with the distribution, marketing, advertising, offering

           for sale, or sale of any product appearing to bear or otherwise offered for sale or

           sold under the WAYNE FARMS Trademarks or Copyrights or any reproduction,

           counterfeit copy or colorable imitation thereof, or any such accounts, profiles,

           biographies, email addresses, social media pages, and/or hosting websites

           and any domain names using the name or likeness of a WAYNE FARMS employee;

2.      The accounts, profiles, biographies, email addresses, social media pages,

        and/or hosting p a g e s o r websites and any domain names under the false names

        Patrick Gomez and Lincon Bright, including, but not limited to, l i s t i n g s o n

        LinkedIn,       or      any   site    owned      or     operated         by   LinkedIn

        C o r p o r a t i o n , within five (5) business days of receipt of this Order, shall, at

        Plaintiff’s choosing:

        a. be permanently transferred by JOHN DOE to Plaintiff’s control, including

           unlocking and changing the registrar of record for the to a registrar of Plaintiff’s

           selection, and the domain name registrars shall take any steps necessary to transfer

           the Defendant Domain Names to a registrar of Plaintiff’s selection; or

        b. the service providers shall cancel the registrations for the accounts, profiles,

           biographies, email addresses, social media pages, and/or hosts websites and

           any domain names and make them inactive.

3.      Those with actual notice of this Order, including LinkedIn Corporation, with whom

        JOHN DOE registered and posted false pages with imposter profiles, and Microsoft

        Corporation,    with     whom    JOHN       DOOE      registered   the    email   address


                                                4
     Case: 1:20-cv-05191 Document #: 45 Filed: 01/06/21 Page 5 of 7 PageID #:479




        patrickwaynefarms@outlook.com, shall within five business days of receipt of this

        Order:

        a. disable and cease providing services for any accounts through which JOHN DOE

           engage in the offer for sale of counterfeit and infringing goods using the

           WAYNE          FARMS          Trademarks or Copyrights, including any accounts

           associated with the JOHN DOE falsely using the names, likenesses or other

           information relating to WAYNE FARMS employees;

        b. disable and cease displaying any advertisements, p a g e s , p r o f i l e s ,

           a d d r e s s e s o r o t h e r r e g i s t e r e d c o n t e n t used by or associated with

           JOHN DOE in connection with the offer for sale of counterfeit and infringing

           goods using the WAYNE FARMS Trademarks or Copyrights; and

        c. take all steps necessary to prevent links to or communication with or by JOHN DOE,

           including the email addresses:

           1. patrickwaynefarms@consultant.com

           2. patrickwaynefarms@outlook.com

           3. godsonnguyen101@gmail.com

           4. butcherspride.frozenfoods@gmail.com

           5. rasulselp22@mail.com.

                                            DAMAGES

4.      WAYNE FARMS is awarded $131,000 against JOHN DOE in damages as follows:

       a. Pursuant to 15 U.S.C. § 1117(c)(2), Plaintiff is awarded statutory damages from

          JOHN DOE in the amount of $100,000 for willful use of counterfeit WAYNE

          FARMS Trademarks in offers to sell products through at least email and text


                                                  5
     Case: 1:20-cv-05191 Document #: 45 Filed: 01/06/21 Page 6 of 7 PageID #:480




          solicitations and solicitations using the LinkedIn platform.

       b. Pursuant to 17 U.S.C. § 504, Plaintiff is awarded statutory damages from JOHN

          DOE in the amount of $30,000 for willful use of counterfeit WAYNE FARMS

          Trademarks or Copyrights in offers to sell products through at least email and text

          solicitations and solicitations using the LinkedIn platform.

       c. Pursuant to 765 ILCS § 1075, Plaintiff, as assignee of the right of publicity cause

          of action of the real Patrick Gomez, is awarded statutory damages from JOHN

          DOE in the amount of $1,000 for willful use of the name and/or likeness of

          Patrick Gomez in offers to sell products through at least email and text

          solicitations and solicitations using the LinkedIn platform.

                                        FORFEITURE

5.      All monies currently restrained in JOHN DOE’s financial accounts, including monies

        held by all banks, associations and other financial institutions, are hereby released to

        Plaintiff as partial payment of the above-identified damages, and s a i d banks,

        associations and other financial institutions having said funds of JOHN DOE shall

        transfer said funds to the Trust Account of counsel for WAYNE FARMS as shall be

        designated by WAYNE FARMS, the specific bank, association or financial institution

        accounts comprising:

        a. BB and T Bank, including whatever current names or legal entities are in privity

           with the entity formerly known as BB and T Bank, including but not limited to

           TRUIST fka BRANCH BANKING AND TRUST COMPANY, Truist Financial,

           BB&T Bank, Truist Corporation and Truist Corporation – now TRUIST d/b/a

           BB&T Bank, those accounts identified as Savings Account Number


                                               6
     Case: 1:20-cv-05191 Document #: 45 Filed: 01/06/21 Page 7 of 7 PageID #:481




           4110004156395 and Checking Account Number 1110018286851;

        b. Wells Fargo Bank, N.A. including whatever current names or legal entities are in

           privity with the entity known as Wells Fargo Bank, those accounts identified in

           1. Checking Account Number 5837226603 and Savings Account No. 5837873289,

           2. the accounts listed in Wells Fargo’s September 23, 2020 Response to the

               Temporary Restraining Order, Checking Account Number XXXXXX6603 and

               Savings Account Number XXXXXXX4914, and

           3. any other accounts of JOHN DOE such as, but not limited to, those listed for

               transfers in the Wells Fargo Statements on Account Number 5837226603 of July

               31, 2020.

6.      Said banks, associations and other financial institutions are ordered to release a n d

        t r a n s f e r to Plaintiff the amounts from JOHN DOE’s Amazon accounts within

        ten business days of receipt of this Order.

                                     SO ORDERED

January 6, 2021
                                             United States District Judge




                                                7
